per curiam:
Este Tribunal, una y otra vez, ha enfatizado la obligación de los notarios en Puerto Rico de cancelar los sellos notariales y de rentas internas inmediatamente que se lleva a cabo por ellos el acto notarial correspondiente. In re Quidgley Viera, 119 D.P.R. 72 (1987). Hemos expresado que la omisión de así hacerlo expone al notario a graves sanciones disciplinarias, incluso la separación del ejercicio de la abogacía, In re Feliciano, 115 D.P.R. 172 (1984), ya que la no cancelación de sellos de rentas internas, inme-diatamente después de otorgarse una escritura, no sólo constituye una violación a la Ley Notarial de Puerto Rico sino que podría, incluso, resultar en la configuración de un delito de apropiación ilegal, In re Merino Quiñones, 115 D.P.R. 812 (1984). Nuevamente nos enfrentamos a este desagradable e ilegal proceder por parte de un notario que ejerce este delicado ministerio en nuestra jurisdicción.
*219Conforme nos informara la Directora de la Oficina de Inspección de Notarías, un examen de la obra notarial de Juan G. Casasnovas Luiggi reveló que éste había dejado de cancelar en sus protocolos la suma de ciento nueve dólares ($109) por concepto de sellos de rentas internas y la suma de cuatro mil cuatrocientos cuarenta y cuatro dólares ($4,444) por concepto de dos mil doscientos veintidós (2,222) asientos sin sellos en el Registro de Testimonios. El referido notario acepta dichos hechos. Aduce, como excusa, que corrigió la deficiencia por concepto de sellos de rentas internas inmediatamente que la misma le fuera señalada. En relación con la omisión respecto al Registro de Testimo-nios aduce que el número elevado de los mismos le “sor-prendió sobremanera porque creíamos que la deficiencia sería de alrededor de 100 asientos”. Moción en cumpli-miento de orden, pág. 2.
Resulta obvio que dichas “excusas” no son suficientes. Procede, por ende, que decretemos la suspensión, por tiempo indefinido, de la práctica de la notaría en Puerto Rico del abogado Juan G. Casasnovas Luiggi. El Alguacil del Tribunal Supremo deberá incautarse, de inmediato, de la obra notarial del referido abogado, debiendo entregar los mismos a la Directora de la Oficina de Inspección de Nota-rías para el correspondiente examen e informe al Tribunal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton no intervino.